Citation Nr: 1617540	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In December 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In December 2013 and August 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1. The Veteran has a current gastrointestinal disability manifested by ulcerative colitis. 

2. The Veteran's ulcerative colitis did not manifest during service and is not otherwise etiologically related to active service. 



CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in March 2007, prior to the initial adjudication of the claim in July 2007. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The March 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, a VA examination report from October 2015, and the Veteran's statements, including his testimony at the December 2014 Board hearing. 

The Veteran was afforded a VA examination in October 2015. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Ulcerative Colitis

The Veteran contends that service connection is warranted for ulcerative colitis. Specifically, he contends that he began to experience symptoms of ulcerative colitis during service and has continued to experience symptoms of ulcerative colitis since service separation. 

The Veteran has a current gastrointestinal disability manifested by ulcerative colitis. Upon VA examination in October 2015, the Veteran reported that he underwent a total colectomy with rectal anastomosis in 2003 and his current primary complaint was recurrent diarrhea. The VA examiner diagnosed ulcerative colitis. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's ulcerative colitis manifested during service or is otherwise etiologically related to service. 

Several April 1971 service treatment records reflect that the Veteran presented with complaints of headaches, chills, fever, nausea, and joint achiness. The service clinicians indicated possible diagnoses of malaria, viral illness, and dengue fever. The records indicate that Veteran's bloodwork repetitively tested negative for malaria. A follow-up service treatment record, also in April 1971, indicates that the Veteran, after beginning medication treatment, reported feeling much better and presented without a fever, but still reported weakness and fatigue. 

The May 1971 service separation examination report reflects a normal examination, including a normal abdominal and normal rectal examination. The Veteran signed the examination report indicating that his "condition is good." 

The Veteran submitted an undated document entitled "Medical Report of Examination or Treatment" completed by Dr. D.L.B., whose specialty is internal medicine and gastroenterology. According to this document, the Veteran reported an initial episode of colitis as beginning in May 1971 with multiple recurrences since the initial episode. The Veteran reported a three-month exacerbation beginning in October 1974, which led to an eleven-day hospitalization in January 1975. The physician indicated the Veteran's symptoms included uncontrolled bloody diarrhea, up to 25 bowel stools daily. The physician indicated that the Veteran underwent proctosigmoidoscopy that confirmed a diagnosis of ulcerative colitis. The Veteran also submitted hospital bills dated in January 1975 reflecting his hospitalization. 

A June 2000 VA treatment record reflects that the Veteran's ulcerative colitis began in 1973. 

In July 2003, the Veteran underwent a subtotal colectomy with a rectal anastomosis. The pre-operative and post-operative treatment records reflect that the Veteran reported an approximately 30-year history of ulcerative colitis. Additional VA treatment records identify the date of initial diagnosis as 1973. See e.g., October 2012 VA Treatment Record; January 2013 VA Treatment Record; October 2015 VA Treatment Record. 

In an August 2007 statement, the Veteran indicated that he had "digestive problem while on active duty" and that he "became very ill toward the end of [his] enlistment." The Veteran further indicated that his ulcerative colitis "started on active duty and has been chronic since its start date." 

In a second August 2007 statement, the Veteran described a search-and-destroy mission he was on during his service in Southeast Asia. The Veteran indicated that during this mission he suffered a deep laceration to his index finger, fell 15 to 20 feet out of a helicopter striking his head on the jungle floor, and was stuck in the buttocks by a piece of bamboo. The Veteran contends, in pertinent part, that as a result of the injuries sustained during this mission, he developed nausea, fever, and a viral illness that led to his stomach and intestinal problems. The Veteran indicated that he was discharged from the military without an explanation for his complaints, only that he tested negative for malaria and dengue fever on several occasions. 

During the December 2014 Board hearing, the Veteran testified that he began to experience symptoms of ulcerative colitis during active duty, specifically a fever and diarrhea. The Veteran indicated that the service clinician thought he had malaria, but repeated testing was negative. The Veteran further testified that he continued to experience symptoms following service separation. Specifically, the Veteran indicated that when he began attending school for aircraft maintenance, he experienced the need to make frequent trips to the bathroom. The Veteran reported that he was diagnosed with ulcerative colitis in 1974. The Veteran also advanced other theories of an etiological nexus to service include due to exposure to Agent Orange and a direct injury to his intestines when he was struck with a bamboo stick. 

Upon VA examination in October 2015, the Veteran reported that he was diagnosed with ulcerative colitis in 1975, but he stated that his symptoms first started in 1973 while at community college. The VA examiner noted that during service the Veteran had a persistent fever, but no lower gastrointestinal symptoms were noted. Following examination, the VA examiner opined that the Veteran's ulcerative colitis is less likely than not incurred during service. As rationale, the VA examiner indicated that the Veteran did not have any lower gastrointestinal symptoms, such as diarrhea or rectal bleeding, during service. The VA examiner added that ulcerative colitis does not cause stomach pain or upper gastrointestinal symptoms. 

Given the above, the preponderance of the evidence is against a finding that the Veteran's ulcerative colitis manifested during, or is otherwise related to, his active service. Service treatment records reflect that the Veteran experienced symptoms of headaches, fever, nausea, chills, and joint achiness for several days in April 1971. In several statements made in support of the appeal, including his testimony at the December 2014 Board hearing, the Veteran contends that this was the initial episode of his ulcerative colitis. The Veteran's contention is consistent with the undated Report of Medical Examination or Treatment, in which Dr. D.L.B. dates the Veteran's initial episode of colitis to May 1971. 

In contrast to the Veteran's contentions, however, VA treatment records date the initial onset of symptoms associated with the Veteran's ulcerative colitis to 1973. This is consistent with the October 2015 VA examination report that indicate the Veteran began experiencing frequent episodes of diarrhea post-service while attending community college studying aircraft maintenance. In addition, the VA examiner indicated that the Veteran did not report lower gastrointestinal symptoms during service. Instead, the Veteran reported only upper gastrointestinal symptoms, which are not caused by ulcerative colitis. 

The October 2015 VA examiner based his opinion on the lack of documented lower gastrointestinal symptoms reported during service. However, the Veteran testified during the December 2014 Board hearing that he also experienced diarrhea along with the other symptoms documented in the April 1971 service treatment records. While the Veteran is competent to report symptoms of diarrhea, the Board finds this contention not credible. Specifically, the Board finds it unlikely that the Veteran, across multiple medical visits, would report symptoms of headaches, fever, nausea, chills, and joint achiness, but not report diarrhea had he been similarly experiencing such a symptom. Likewise, the Board finds it unlikely that service clinicians, across multiple service treatment records, would not document all of the Veteran's reported symptoms, particularly in the situation where the Veteran's specific diagnosis was unclear. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring). 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his ulcerative colitis due to the medical complexity of the matters involved. Ulcerative colitis requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The October 2015 VA examination report provides competent medical opinion evidence that weighs against the Veteran's claim. The opinion is competent and probative evidence. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. There are no conflicting competent medical opinions of record. 

In several statements in support of the appeal, the Veteran contends that presumptive service connection is warranted based on ulcerative colitis being a "chronic disease." When service connection is sought for certain "chronic diseases," presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Ulcerative colitis is not specifically listed among the presumptive diseases. However, the Veteran contends that ulcerative colitis falls under the broad category of peptic or gastric ulcers, which is considered a "chronic disease." Peptic ulcers are defined as ulcers of the digestive tract caused by gastric (stomach) acid. See Dorland's Illustrated Medical Dictionary 1998 (32nd ed. 2012). Peptic ulcers occur in locations of the digestive tract that secrete gastric acid, primarily in the stomach (gastric ulcer) and in the duodenum (duodenal ulcer), and less often in the esophagus or in upper portion of the small intestine. Id. In contrast, ulcerative colitis is a type of inflammatory bowel disease consisting of chronic, recurrent ulceration in the colon with an unknown cause. See id. at p. 384. 

While both gastric ulcers and ulcerative colitis involve ulcerations of the digestive tract, they are distinct diseases. Gastric ulcers specifically involve ulcers in the stomach, esophagus, and the upper portion of the small intestine. In contrast, ulcerative colitis specifically involves the large intestine, colon, and bowel. Accordingly, ulcerative colitis is not considered under the category of peptic or gastric ulcers, and is not considered a "chronic disease" for the purpose of establishing presumptive service connection based upon continuity of symptomatology.

During the December 2014 Board hearing, the Veteran suggested that his ulcerative colitis may be due to Agent Orange exposure. The Veteran served in the Republic of Vietnam, and is therefore, presumed to have been exposed to Agent Orange. However, ulcerative colitis is not among those medical conditions for which presumptive service connection is warranted. 38 C.F.R. § 3.309(e). In addition, there is no medical evidence of record suggesting a link between the Veteran's ulcerative colitis and his presumed exposure to Agent Orange, and the Veteran is not competent to provide such an opinion. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. 456, 462.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his ulcerative colitis, the Board finds that the ulcerative colitis is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).


The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for ulcerative colitis is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


